Citation Nr: 0735165	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  03-18 783A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for residuals, malunion of femur with recurrent dislocations 
with moderate hip disability, status post right hip 
arthroplasty.  

2.  Entitlement to an initial rating in excess of 30 percent 
for depressive disorder.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Seattle, Washington, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The case was permanently transferred to the Portland, Oregon 
RO in June 2007.  

In May 2005, the veteran testified at a personal hearing 
before a Decision Review Officer at the Portland RO.  In May 
2007, the veteran testified at a personal hearing before the 
undersigned Veterans Law Judge at the Seattle RO.  
Transcripts of those hearings have been associated with the 
claims file. 

The veteran had perfected an appeal for the issues of 
entitlement to service connection for lumbar strain with 
right sacroiliac joint disfunction and mild degenerative 
changes, and for patellar tendonitis with early degenerative 
changes, right knee.  In a June 2006 rating decision, the RO 
awarded service connection for these disabilities.  Thus, 
these issues are no longer on appeal.  See Grantham v. Brown, 
114 F.3d 1156, 1158-59 (Fed. Cir. 1997); Hamilton v. Brown, 4 
Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. 
Cir. 1994).

Through statements at his May 2007 hearing, and a letter 
submitted at that hearing, the veteran noted disagreement 
with the disability ratings assigned by a June 2006 rating 
decision for service-connected low back disability and right 
knee disability.  He also stated that he wished to file a 
claim for service connection for a left hip disability 
secondary to his service-connected right hip disability, and 
a claim for a total rating based on individual 
unemployability.  A VA development work sheet dated June 2007 
indicates that these issues are being worked in a temporary 
file.  To the extent that any of these issues is not already 
being handled by the RO, they are referred to the RO for 
appropriate action.       

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that his service-connected right hip 
disability and depressive disorder are more disabling than 
presently evaluated.  

At the veteran's personal hearing before the undersigned 
Veterans Law Judge, he testified that he received Social 
Security Administration (SSA) disability benefits for a 
combination of his disabilities including his right hip and 
depression.  Records associated with the veteran's SSA 
disability benefits application, including medical records 
and other evidence supporting the application, could be 
relevant here, but are not in the claims folder.  See 
Haynes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to 
obtain evidence from the SSA, including decisions by the 
administrative law judge, and give the evidence appropriate 
consideration and weight).  The U.S. Court of Appeals for 
Veterans Claims has specifically stated that VA's duty to 
assist a veteran in claim development includes an obligation 
to obtain relevant SSA records.  Masors v. Derwinski, 2 Vet. 
App. 181, 187-18 (1992).  

In September 2007, the Board received a copy of a fax cover 
sheet sent from the SSA National Records Center in Kansas 
City to SSA "OCO ODO Special Workgroup."  The cover sheet 
indicated that SSA disability records for the veteran were 
located at the SSA OCO and that those records should be 
forwarded to VA.  These records are not in the veteran's 
claims file and it does not appear that they have been 
considered by the RO.  As such, the case should be returned 
to the AMC/RO so that these records can be obtained and 
considered.  If relevant SSA records have not been obtained, 
efforts should be made to obtain these records.  

Turning to another matter, the veteran was scheduled for a VA 
psychiatric examination in August 2006.  The record shows 
that the veteran did not report for this scheduled 
examination.  At his personal hearing, the veteran testified 
that he was unable to attend that examination as he had to 
travel out of state on family business, and that he called VA 
to inform them of this and was told that it would be taken 
care of.  The veteran stated that he would be willing to 
report for another VA examination.  The veteran's last 
psychiatric examination was in April 2003 and the Board 
believes that another more current examination would be 
helpful in the resolution of the veteran's claim.  
Accordingly, the veteran should be afforded another VA 
psychiatric examination.    

Finally, it would behoove the AMC/RO to take this opportunity 
to ensure that the veteran has been given proper notice and 
assistance as required by the Veterans Claims Assistance Act 
of 2000, and pertinent case law, including Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Current, relevant 
private and VA medical records should be obtained to the 
extent available.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ensure that the 
veteran is given proper notification and 
assistance appropriate for his claims as 
required under the relevant portions of 
the VCAA, its implementing regulations, 
and pertinent case law.   

2.  After seeking the veteran's assistance 
by requesting that he provide any 
necessary authorization and consent for 
release of information, any outstanding, 
relevant medical records should be 
obtained to the extent possible.  
Specifically, the veteran should be asked 
to provide VA with authorization to obtain 
relevant medical records from Kaiser 
Sunnyside Medical Center from June 2005 to 
the present.  Relevant medical records 
from the VA Medical Center in Portland 
from March 2005 to the present should also 
be obtained.  All records/responses 
received should be associated with the 
claims file.

3.  If relevant SSA disability records 
have not already been obtained, the AMC/RO 
should obtain from the SSA any disability 
determinations for the veteran and all 
underlying records associated with the 
determinations.  All records/responses 
received should be associated with the 
claims file.

4.  After any outstanding records are 
added to the claims file (to the extent 
available), the veteran should be 
scheduled for a psychiatric examination to 
determine the current severity of his 
depressive disorder.  The claims folder 
should be made available to the examiner 
for review prior to the examination.  All 
clinical findings should be reported in 
detail, and the examiner should explain in 
detail the rationale for any opinion(s) 
given.  A Global Assessment of Functioning 
(GAF) score should be assigned and 
explained.  The examiner should fully 
describe the impact that depression has on 
the veteran's ability to maintain 
employment.

5.  The veteran's entire file should then 
be reviewed and his claims readjudicated.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



